                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


 WSOU INVESTMENTS, LLC d/b/a
                                                   Civil Action No. 6:20-cv-1163-ADA
 BRAZOS LICENSING AND
                                                   Civil Action No. 6:20-cv-1164-ADA
 DEVELOPMENT,
                                                   Civil Action No. 6:20-cv-1165-ADA
                                                   Civil Action No. 6:20-cv-1166-ADA
        Plaintiff,
                                                   Civil Action No. 6:20-cv-1167-ADA
                                                   Civil Action No. 6:20-cv-1168-ADA
 v.
                                                   Civil Action No. 6:20-cv-1169-ADA
                                                   Civil Action No. 6:20-cv-1170-ADA
 SALESFORCE.COM, INC.,
                                                   Civil Action No. 6:20-cv-1171-ADA
                                                   Civil Action No. 6:20-cv-1172-ADA
        Defendant.



       ORDER DENYING RULE 12(b)(6) MOTION FOR PARTIAL DISMISSAL

       Having considered Salesforce.com, Inc.’s Rule 12(b)(6) motion for partial dismissal and

the briefing related to it, the Court hereby DENIES the motion.




                                               1
